Case: 21-50108      Document: 00515946128         Page: 1    Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 21, 2021
                                  No. 21-50108                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emmanuel Granados,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-246-1


   Before Southwick, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Emmanuel Granados pleaded guilty to possession of a firearm after a
   felony conviction. Relying on the analysis set forth in United States v. Lopez,
   514 U.S. 549 (1995), Granados argues that 18 U.S.C. § 922(g)(1), the statute
   of conviction, exceeds the scope of Congress’s power under the Commerce


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50108      Document: 00515946128            Page: 2    Date Filed: 07/21/2021




                                      No. 21-50108


   Clause and is thus unconstitutional. He concedes that his claim is foreclosed
   by circuit precedent, and he raises the issue to preserve it for further review.
   The Government has filed an unopposed motion for summary affirmance and
   an alternative request for an extension of time to file its brief.
          Summary affirmance is proper if “the position of one of the parties is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969). Granados’s instant challenge to the constitutionality of
   § 922(g)(1) is foreclosed. See United States v. Alcantar, 733 F.3d 143, 145–46
   (5th Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
   United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999).
          Thus, the Government's unopposed motion for summary affirmance
   is GRANTED. The Government's alternative motion for an extension of
   time to file an appellate brief is DENIED. The district court's judgment is
   AFFIRMED.




                                           2